Citation Nr: 0724983	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO. 04-30 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to a compensable evaluation for osteoarthritis 
of the right knee, previously rated as a fracture deformity 
of the right distal tibia, prior to August 9, 2006.

2. Entitlement to an evaluation in excess of 10 percent 
beginning August 9, 2006 for osteoarthritis of the right 
knee, previously rated as a fracture deformity of the right 
distal tibia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from February 1966 until 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in June 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. For the period from April 10, 2002 until August 9, 2006, 
the veteran's osteoarthritis of the right knee, previously 
rated as an old fracture deformity of the right distal tibia 
was not manifested by malunion of the tibia and fibula with 
slight knee or ankle instability or limitation of flexion of 
the leg to 45 degrees or limitation of extension of the leg 
to 10 degrees.

2. For the period beginning August 9, 2006, the veteran's 
osteoarthritis of the right knee, previously rated as an old 
fracture deformity of the right distal tibia was not 
manifested by malunion of the tibia and fibula with marked 
knee or ankle disability or limitation of flexion of the leg 
to 30 degrees or limitation of extension of the leg to 15 
degrees.


CONCLUSIONS OF LAW

1. For the period from April 10, 2002 until August 9, 2006, 
the criteria for a compensable evaluation for the veteran's 
osteoarthritis of the right knee, previously rated as an old 
fracture deformity of the right distal tibia, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102,3.159, 4.1-4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5262 (2006).

2. For the period beginning August 9, 2006, the criteria for 
an evaluation in excess of 10 percent for osteoarthritis of 
the right knee, previously rated as an old fracture deformity 
of the right distal tibia, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2002, 
June 2006 and January 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The June 2006 letter advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. In As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The RO granted service connection for a fracture deformity of 
the right distal tibia in a November 2002 rating decision. At 
that time, a noncompensable rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262. Subsequently, an 
April 2007 rating decision recharacterized the disability as 
osteoarthritis of the right knee and granted an increased 
evaluation of 10 percent effective August 9, 2006. Applicable 
law mandates that when an appellant seeks an increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded. See A.B. v. 
Brown, 6 Vet. App. 35 (1993). As such, the veteran's claim 
for an increased evaluation remains in appeal.

Thus, the veteran is seeking the following by this appeal: 
(1) an initial compensable evaluation; (2) an evaluation 
greater than 10 percent beginning August 2006. When, as here, 
a veteran's disability rating claim has been in continuous 
appellate status since the original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim. If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found. 38 
C.F.R. §§ 3.400, 3.500; Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

As indicated above, the veteran's osteoarthritis of the right 
knee was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
for impairment of the tibia and fibula and Diagnostic Code 
5010 for traumatic arthritis. Diagnostic Code 5010 mandates 
the claim be evaluated as degenerative arthritis. Diagnostic 
Code 5003, in turn, evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case Diagnostic Code 5262. If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion. Id. Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5262, a 10 percent evaluation is for 
assignment for malunion of the tibia and fibula with slight 
knee or ankle disability, a 20 percent evaluation for 
moderate knee or ankle disability and a 30 percent evaluation 
for a marked knee or ankle disability. In addition, a 40 
percent evaluation is for assignment with evidence of the 
nonunion of the tibia and fibula with loose motion requiring 
a brace.

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5260 and 5261 for limitation of motion of 
the leg. Under Diagnostic Code 5260, a noncompensable 
evaluation is warranted for flexion of the leg limited to 60 
degrees. A 10 percent evaluation is assigned upon a showing 
of flexion limited to 45 degrees. A 20 percent evaluation is 
assigned when flexion is limited to 30 degrees and a 30 
percent evaluation is for assignment when flexion is limited 
to 15 degrees. Diagnostic Code 5261 evaluating limitation of 
extension of the leg provides for a noncompensable evaluation 
when extension limited to 5 degrees; a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation for extension limited to 15 degrees. A 30 percent 
evaluation is assigned when extension is limited to 20 
degrees. The Board must also consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran underwent a VA examination in November 2002. 
During this examination he complained of discomfort in his 
right leg with cold or rainy weather. The veteran denied 
surgical intervention or special treatment for the leg. He 
did not use special shoes, braces or orthotic devices and did 
not require assistive devices. Clinical examination revealed 
his gait was normal. No deformities of the right lower 
extremity were noted. There was no effusion. All joint 
motions were described as normal. The diagnosis was old 
fracture deformity of the right distal tibia. 

An April 2004 private follow-up record indicated the veteran 
was seen for right leg discomfort. Clinical examination 
revealed the veteran was unimpaired to pain, temperature, 
vibration and proprioception in all extremities. Reflexes had 
normal amplitude and were symmetric with the exception of a 
hypoactive right patellar reflex. Gait was described as 
antalgic but steady. The assessment was probable 
radiculopathy. The physician indicated the right lower leg 
discomfort may be due to radiculopathy or the veteran's prior 
fracture. The physician explained that other than a 
hypoactive patellar reflex there was no objective 
neurological defect and only minor abnormalities were seen on 
the magnetic resonance imaging test (MRI).

In August 2006 the veteran was treated by a private physician 
for increased right knee pain. The veteran explained the knee 
popped and cracked. Musculoskeletal examination reflected 
crepitus of the knees, particularly the right knee. The 
impression was osteoarthritis, particularly the right knee. 

The veteran underwent a VA examination in February 2007 to 
assess the severity of his disability. The veteran complained 
of intermittent bone pain at the prior fracture site, 
predominantly with cold weather or weather changes. The 
veteran related one episode of swelling during the prior year 
which lasted for three weeks. He reported intermittent 
stiffness in the right ankle but denied significant swelling, 
locking, giving way or pain. He denied significant flare-ups 
or incapacitating right ankle pain. He reported popping, 
crepitus and retropatellar right knee pain, worse when 
standing for long periods of time, walking distances, 
squatting or kneeling. He denied significant flare-ups or 
incapacitating right knee pain that required bed rest or 
hospitalization during the prior year. The veteran explained 
he treated with anti-inflammatories and noted the medication 
provided minimal relief of right knee and right tibia 
symptoms. He denied significant prior orthopedic history or 
trauma to the right lower extremity other than the tibia-
fibula fracture during service. 

Clinical examination reflected the veteran retained normal 
heel-toe gait mechanics without the aid of an orthopedic 
assistive device. He had no functional limitation on standing 
or walking into the clinic. The right tibia demonstrated 
normal clinical contour. There was mild pain along the 
midshaft of the tibia anterior aspect. The right knee had a 
normal clinical contour with negative interarticular 
effusion. There was an active range of motion of 0 degrees of 
extension and 120 degrees of flexion without pain. The 
cruciate and collateral ligaments were intact without 
evidence of instability. There was no gross pain to palpation 
over the mediolateral joint line space. Lachman's, anterior 
drawer, and McMurray's tests were negative. There was mild 
patellofemoral crepitus with terminal extension and positive 
patella grind. Neurovascular status to the right knee was 
intact. 

X-ray findings performed in connection with the examination 
revealed normal mineralization of the right tibia and an old 
healed midshaft tibia fracture. There was satisfactory 
alignment on the anterior-posterior and lateral projections. 
No acute fracture or dislocation was visualized. The 
impression was healed right tibia, satisfactory alignment. 
The right knee x-ray demonstrated normal mineralization with 
early narrowing in the mediolateral joint line space and the 
patellofemoral joint on the lateral projection. There was no 
evidence of acute fracture or dislocation. 

The concluding diagnosis was healed right lower extremity 
tibia-fibula fracture with chronic bone pain, early 
osteoarthritis of the right ankle secondary to the tibia-
fibula fracture and early tricompartmental osteoarthritis to 
the right knee secondary to the tibia-fibula fracture. The 
examiner explained the tibia-fibula fracture and associated 
osteoarthritis of the knee and ankle would prevent the 
veteran form standing for protracted periods of time or 
walking long distances. 

Evaluating the evidence in light of the above rating criteria 
demonstrates that an increased evaluation is not warranted at 
any time. Specifically, prior to August 2006 there was no 
evidence of malunion of the tibia and fibula with slight knee 
or ankle instability. Nor is there any indication the veteran 
had limitation of flexion of the leg to 45 degrees or 
limitation of extension of the knee to 10 degrees prior to 
August 2006. In fact, the November 2002 VA examination 
indicated the veteran retained a normal range of motion in 
all joints, including the knee and ankle. Similarly, the 
April 2004 private treatment record noted no abnormality 
other than a hypoactive patellar reflex. Furthermore, there 
was no x-ray evidence documenting involvement of 2 or more 
major joints or 2 or more minor joints prior to August 2006.

Similarly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent after August 2006. There 
is no indication the veteran's residuals of the tibia 
fracture resulted in malunion of the tibia and fibula with 
marked knee or ankle disability to warrant a higher 
evaluation under Diagnostic Code 5262. Nor did the veteran 
have flexion of the knee limited to 30 degrees or extension 
limited to 15 degrees to warrant a higher rating under 
Diagnostic Codes 5260 and 5261. Although there is x-ray 
evidence documenting tricompartmental osteoarthritis of the 
right knee, there is no evidence that the osteoarthritis 
resulted in incapacitating exacerbations. In fact, during the 
February 2007 VA examination, the veteran denied pain that 
required bed rest or hospitalization during the prior year.

With regard to other Diagnostic Codes pertaining to knee 
disabilities, there is no evidence of ankylosis of the left 
knee to warrant a rating under Diagnostic Code 5256. See 
38 C.F.R. § 4.71a, Diagnostic Code 5256. There is no evidence 
of genu recurvatum (hyperextension) of either knee with 
weakness and insecurity in weight-bearing to warrant a rating 
under Diagnostic Code 5263. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5263. Additionally, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, to warrant a rating under 
Diagnostic Code 5258, or removal of the semilunar cartilage, 
to warrant a rating under Diagnostic Code 5259. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259. Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating under other Diagnostic Codes.

Given the function remaining in the veteran's right knee, the 
criteria for a higher evaluation have not been met. Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching its decision, the Board considered whether an 
increased rating under another Diagnostic Code would be 
appropriate. However, as the veteran is already in receipt of 
benefits under Diagnostic Codes 5010-5071 for osteoarthritis 
of the right ankle, the granting of benefits under Diagnostic 
Code 5070 or 5071 for the residuals of a fracture deformity 
of the right distal tibia would amount to unlawful pyramiding 
- the evaluation of the same disability under various 
diagnoses. 38 C.F.R. § 4.14; cf. Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Board also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1). The Board finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. In the absence of such 
factors, the Board finds that the criteria for referral for 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Prior to August 9, 2006 a compensable evaluation for 
osteoarthritis of the right knee, previously rated as an old 
fracture deformity of the right distal tibia is denied.

For the period beginning August 9, 2006, an evaluation in 
excess of 10 percent for osteoarthritis of the right knee, 
previously rated as an old fracture deformity of the right 
distal tibia, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


